Supreme Court of Florida
                                  ____________

                                  No. SC13-1938
                                  ____________

                   ANTHONY DUWAYNE HORSLEY, JR.,
                             Petitioner,

                                        vs.

                             STATE OF FLORIDA,
                                 Respondent.

                                  ____________

                                  No. SC13-2000
                                  ____________

                             STATE OF FLORIDA,
                                 Petitioner,

                                        vs.

                   ANTHONY DUWAYNE HORSLEY, JR.,
                             Respondent.

                                 [March 19, 2015]

PARIENTE, J.

      In Miller v. Alabama, 132 S. Ct. 2455, 2469 (2012), the United States

Supreme Court held that “the Eighth Amendment forbids a sentencing scheme that

mandates life in prison without possibility of parole for juvenile offenders.” The
juvenile offender in this post-Miller case, Anthony Duwayne Horsley, Jr., was

sentenced to a mandatory term of life in prison without the possibility of parole,

under a sentencing scheme that precluded individualized sentencing consideration

for homicide offenders. Therefore, under Miller, that sentence is clearly

unconstitutional as applied to him.1 The question we consider, which the Fifth

District Court of Appeal certified to be of great public importance, is what remedy

applies for Horsley and other juvenile offenders whose sentences now violate the

Eighth Amendment based on Miller.2

      Responding to Miller and its predecessor, Graham v. Florida, 560 U.S. 48,

75 (2010), which categorically invalidated life without parole sentences for

juveniles convicted of nonhomicide offenses and held that those offenders must be

provided a meaningful opportunity to obtain release, the Florida Legislature

unanimously enacted legislation in 2014 designed to bring Florida’s juvenile




       1. The State does not contest that the mandatory life sentence without the
possibility of parole Horsley received pursuant to the sentencing scheme in effect
at the time of his homicide offense is unconstitutional as applied. Since Horsley’s
conviction and sentence were not yet final when Miller was decided, there is also
no dispute in this case that Horsley is entitled to the benefit of the Miller decision.
See Hughes v. State, 901 So. 2d 837, 839 (Fla. 2005). In any event, this Court has
determined that Miller applies retroactively and that the same remedy should be
provided to any juvenile offender whose sentence is now unconstitutional under
Miller. See Falcon v. State, No. SC13-865, slip op. at 3-4 (Fla. Mar. 19, 2015).
      2. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.


                                         -2-
sentencing statutes into compliance with the United States Supreme Court’s recent

Eighth Amendment juvenile sentencing jurisprudence. See ch. 2014-220, Laws of

Fla. This legislation, however, provided an effective date of July 1, 2014, leaving

open the question of the proper remedy for those juvenile offenders, such as

Horsley, whose sentences for crimes committed prior to July 1, 2014, violate

Miller.

      To give effect to the commandment of the United States Supreme Court in

Miller and the unanimous pronouncement of the Florida Legislature as to how to

comply with the Miller decision, we conclude that the proper remedy is to apply

chapter 2014-220, Laws of Florida, to all juvenile offenders whose sentences are

unconstitutional under Miller. Our conclusion is guided by the recent, unequivocal

expression of legislative intent in chapter 2014-220, Laws of Florida, which

provides for individualized sentencing consideration prior to the imposition of a

life sentence on a juvenile offender, and by the fundamental principle of respecting

the separation of powers regarding criminal sentencing, including the Legislature’s

important role in establishing the appropriate sentence for a criminal offense. We

are also cognizant of our duty to uphold the federal constitution, as interpreted by

the United States Supreme Court.

      In reaching this conclusion, we reject the State’s argument that the only

permissible sentencing options to comply with Miller are life without parole and


                                        -3-
life with the possibility of parole after twenty-five years, through the “revival” of a

twenty-year-old sentencing statute. We conclude that statutory revival is an

inappropriate remedy in this context. The purpose of a court applying the principle

of statutory revival to cure a constitutional infirmity in a statute is to effectuate

legislative intent and avoid judicial rewriting of the statute. But we now know how

the Legislature has cured the federal constitutional infirmity in Florida’s juvenile

sentencing statutes, providing for individualized consideration prior to the

imposition of a life sentence and affording most juvenile offenders an opportunity

to obtain future release.

      Applying statutory revival here, with parole eligibility as the linchpin to

conforming to Miller, would thus be patently inconsistent with the legislative

intent as to the appropriate remedy. It would also require this Court to revive

parole for this subset of juvenile offenders, and through its elimination of parole in

this state over the past twenty years, the Legislature has made its intent clear that

parole is no longer a viable option.

      Accordingly, presented with this unique situation in which a federal

constitutional infirmity in a sentencing statute has now been specifically remedied

by our Legislature, we conclude that the proper remedy is to apply chapter 2014-

220, Laws of Florida, to all juvenile offenders whose sentences are

unconstitutional in light of Miller. We therefore answer the Fifth District’s


                                          -4-
certified question regarding statutory revival in the negative, quash the underlying

decision that adopted statutory revival as the remedy, and remand this case for

resentencing in conformance with chapter 2014-220, Laws of Florida, which has

been codified in sections 775.082, 921.1401, and 921.1402 of the Florida Statutes.

                                 BACKGROUND

      Anthony Duwayne Horsley, Jr., was seventeen years old in June 2006 when

he participated in the robbery of a convenience store in Palm Bay, Florida, during

which one of the owners was shot in the chest and killed. After a trial in late 2011,

less than a year before the United States Supreme Court decided Miller, the jury

convicted Horsley of first-degree felony murder, robbery with a firearm while

inflicting death, and two counts of aggravated assault with a firearm, specifically

finding that Horsley possessed and discharged a firearm in the robbery. Based on

the sentencing scheme then in effect, Horsley was sentenced to life imprisonment

without the possibility of parole for the murder,3 thirty years with a twenty-five




      3. The version of the pertinent statute in effect at the time provided as
follows:

             A person who has been convicted of a capital felony shall be
      punished by death if the proceeding held to determine sentence
      according to the procedure set forth in s. 921.141 results in findings
      by the court that such person shall be punished by death, otherwise
      such person shall be punished by life imprisonment and shall be
      ineligible for parole.


                                         -5-
year mandatory-minimum term of imprisonment for the robbery, and five years’

imprisonment for each of the aggravated assaults.

      While his direct appeal of his convictions and sentences was pending in the

Fifth District, the United States Supreme Court decided Miller. Thereafter,

Horsley filed a motion to correct his sentence, asserting that Florida’s statutory

sentencing scheme, which required the trial court to sentence Horsley to life in

prison without the possibility of parole for the first-degree murder conviction, was

unconstitutional as applied to juveniles because the trial court had “no discretion to

consider a juvenile’s lessened culpability and greater capacity for change,” as

required by Miller.

      At a hearing in the trial court on Horsley’s motion, the State acknowledged

that Horsley was entitled to a resentencing under Miller and stated that the hearing

on the motion was his opportunity “to present anything [the defense] wish[ed] to

present.” The State argued that Miller “did not prohibit, as a categorical bar, a life

sentence, without the possibility of parole, to a juvenile offender, convicted of

first-degree murder.” According to the State, Miller stands for the proposition that




§ 775.082(1), Fla. Stat. (2006) (emphasis added). This language, which made the
sentence for first-degree murder a mandatory sentence of life imprisonment
without the possibility of parole for a juvenile offender who is ineligible for the
death penalty, was included in section 775.082(1) from May 25, 1994 until July 1,
2014.


                                         -6-
a trial court “has to have some discretion to be able to examine the background, the

facts, and the circumstances, the age of the Defendant, the background of the

Defendant, anything that’s relevant, to make a determination about whether or not

a life sentence, without a possibility of parole, is the appropriate sentence, or some

other sentence, i.e., the only other one that’s ever been authorized in Florida,

would be a life with possibility of parole after 25 years.”4

      The trial court agreed that Horsley was entitled to be resentenced with

individualized consideration based on Miller, but rejected the argument that it had

the discretion to consider a term of years as a sentencing option. Rather, the trial

court agreed with the State that it was constrained to only two options for

resentencing Horsley: (1) life without parole; or (2) life with parole eligibility after

twenty-five years under the State’s theory of statutory revival.5 After hearing legal



      4. The prior, pre-1994 statute referenced by the State that provided for
parole eligibility stated as follows:
             A person who has been convicted of a capital felony shall be
      punished by life imprisonment and shall be required to serve no less
      than twenty-five years before becoming eligible for parole unless the
      proceeding held to determine sentence according to the procedure set
      forth in section 921.141 results in findings by the court that such
      person shall be punished by death, and in the latter event such person
      shall be punished by death.

Ch. 94-228, § 1, Laws of Fla. (effective until May 25, 1994) (emphasis added).

      5. The State’s theory of statutory revival is slightly different than the
approach adopted by the Fifth District. Under the Fifth District’s approach, life

                                          -7-
argument from both parties and testimony from Horsley regarding his troubled

upbringing, the trial court once again sentenced Horsley to life imprisonment

without the possibility of parole, stating that Horsley “could be the definition of

irreparable corruption, as referenced in Miller,” regarding the very rare

circumstances under which a life without parole sentence may be appropriate, after

individualized consideration, for a juvenile offender in a homicide case. See

Miller, 132 S. Ct. at 2469 (stating that it would be only the “rare juvenile offender

whose crime reflects irreparable corruption” that would be subject to the

“uncommon” sentence of life imprisonment without the possibility of parole).

      Horsley appealed to the Fifth District, arguing that “the trial court erred by

rejecting the idea that it had discretion under Miller v. Alabama, 132 S. Ct. 2455

(2012), to sentence him to a term of years.” Horsley, 121 So. 3d at 1131. The

Fifth District rejected this argument, but nevertheless vacated Horsley’s sentence

of life without the possibility of parole because it concluded that this sentence is no

longer a viable option in Florida. Id. “Applying the principle of statutory revival,”

the Fifth District held that “the only sentence now available in Florida for a charge



with parole eligibility after twenty-five years, under the “revived” pre-1994 statute,
is the only available sentence. While the State agrees that revival of the pre-1994
statute providing for parole eligibility is the remedy to comply with Miller, the
State maintains that life without parole is still an option for trial courts to consider,
and only if life without parole is determined to be inappropriate is life with parole
after twenty-five years the appropriate sentence.


                                          -8-
of capital murder committed by a juvenile is life with the possibility of parole after

twenty-five years.” Id.

      Recognizing the importance of this issue and the split of authority in the

district courts as to how to comply with Miller, the Fifth District certified the

following question for this Court’s review:

      WHETHER THE SUPREME COURT’S DECISION IN MILLER V.
      ALABAMA, 132 S. CT. 2455 (2012), WHICH INVALIDATED
      SECTION 775.082(1)’S MANDATORY IMPOSITION OF LIFE
      WITHOUT PAROLE SENTENCES FOR JUVENILES
      CONVICTED OF FIRST-DEGREE MURDER, OPERATES TO
      REVIVE THE PRIOR SENTENCE OF LIFE WITH PAROLE
      ELIGIBILITY AFTER 25 YEARS PREVIOUSLY CONTAINED IN
      THAT STATUTE?

Id. at 1132-33.

      After we accepted jurisdiction and the parties filed their briefs, the Florida

Legislature passed, and the Governor subsequently signed into law, new juvenile

sentencing legislation aimed at addressing Miller and the related case of Graham,

560 U.S. 48. See ch. 2014-220, Laws of Fla. We ordered supplemental briefing

for the parties to address the impact of this legislation, and now consider the

question of remedy with the benefit of the Legislature’s unanimous view as to how

to comply with Miller.

                                     ANALYSIS

      The issue in this case involves the appropriate remedy for juvenile offenders

whose sentences are now unconstitutional in light of Miller. We begin our analysis


                                         -9-
by reviewing the United States Supreme Court’s recent juvenile sentencing cases

of Miller and Graham, which form the basis for the issue currently before us.

Then, we turn to how Miller has been applied in Florida’s district courts of appeal.

With this context established, and after reviewing the pertinent provisions of the

new legislation, we address the remedies that have been suggested in this case and

in various district court decisions and explain why application of the new

legislation is the proper approach. Finally, we consider how the remedy we adopt

applies in this case.

          I. The Supreme Court’s Juvenile Sentencing Jurisprudence

      Over the past decade, the United States Supreme Court has issued a line of

decisions establishing the legal principle that juveniles “are constitutionally

different from adults for purposes of sentencing.” Miller, 132 S. Ct. at 2464. The

Supreme Court’s emphasis on juvenile offenders’ “diminished culpability and

greater prospects for reform” was first enunciated in Roper v. Simmons, 543 U.S.
551, 568 (2005), in which the Supreme Court held that the Eighth Amendment

prohibits the death penalty for juveniles. See Miller, 132 S. Ct. at 2463.

      Then, five years later, in Graham, 560 U.S. at 52, the Supreme Court

considered “whether the Constitution permits a juvenile offender to be sentenced to

life in prison without parole for a nonhomicide crime.” In short, the Supreme

Court concluded that the answer is no, holding “that for a juvenile offender who


                                        - 10 -
did not commit homicide the Eighth Amendment forbids the sentence of life

without parole.” Id. at 74. In so doing, the Supreme Court established a “clear

line” that “is necessary to prevent the possibility that life without parole sentences

will be imposed on juvenile nonhomicide offenders who are not sufficiently

culpable to merit that punishment.” Id.

      While this case involves a homicide rather than a nonhomicide offense,

Graham is instructive because, as the Supreme Court acknowledged two years later

in Miller, Graham stands for the proposition that the Eighth Amendment prohibits

certain punishments without “considering a juvenile’s ‘lessened culpability’ and

greater ‘capacity for change.’ ” Miller, 132 S. Ct. at 2460 (quoting Graham, 560
U.S. at 68, 74). Graham does not require a State to “guarantee eventual freedom to

a juvenile offender convicted of a nonhomicide crime,” but it does “forbid States

from making the judgment at the outset that those offenders never will be fit to

reenter society.” Graham, 560 U.S. at 75. “What the State must do . . . is give

defendants like Graham some meaningful opportunity to obtain release based on

demonstrated maturity and rehabilitation.” Id. As Graham stressed, “youth

matters in determining the appropriateness of a lifetime of incarceration without

the possibility of parole” because “the characteristics of youth” serve to “weaken

rationales for punishment.” Miller, 132 S. Ct. at 2465-66; see Graham, 560 U.S. at

71-74.


                                        - 11 -
      Resting on the principles explicated in Graham, as well as those explained in

another line of Supreme Court precedent “demanding individualized sentencing

when imposing the death penalty,” the Supreme Court held in Miller that “the

Eighth Amendment forbids a sentencing scheme that mandates life in prison

without possibility of parole for juvenile offenders.” Miller, 132 S. Ct. at 2467,

2469. Although declining to address the “alternative argument that the Eighth

Amendment requires a categorical bar on life without parole for juveniles,” the

Supreme Court stated that “given all [it has] said in Roper, Graham, and [Miller]

about children’s diminished culpability and heightened capacity for change,” it is

clear that “appropriate occasions for sentencing juveniles to this harshest possible

penalty will be uncommon.” Id. at 2469. Indeed, it would be only the “rare”

juvenile offender “whose crime reflects irreparable corruption” that would be

subject to the “uncommon” sentence of life imprisonment without the possibility of

parole. Id.

      The Supreme Court in Miller did “not foreclose a sentencer’s ability to make

that judgment in homicide cases,” but did “require [the sentencer] to take into

account how children are different, and how those differences counsel against

irrevocably sentencing them to a lifetime in prison,” explicitly noting that its

holding “requires factfinders . . . to take into account the differences among

defendants and crimes.” Id. at 2469 & n.8. Proceeding to reject “two kinds of


                                        - 12 -
arguments against requiring individualized consideration before sentencing a

juvenile to life imprisonment without possibility of parole,” the Supreme Court

explained that its decision mandates that a sentencer consider an offender’s “youth

and attendant characteristics” before “imposing a particular penalty.” Id. at 2469,

2471.

        Taken together, Graham and Miller establish that “children are different”;

that “youth matters for purposes of meting out the law’s most serious

punishments”; and that “a judge or jury must have the opportunity to consider

mitigating circumstances before imposing the harshest possible penalty for

juveniles.” Id. at 2470, 2471, 2475. Under Miller, a “mandatory sentencing

scheme[]” that requires life imprisonment without the possibility of parole for a

juvenile offender—as did the version of section 775.082(1), Florida Statutes, in

effect from May 25, 1994 until July 1, 2014—violates the Eighth Amendment.

Miller, 132 S. Ct. at 2475.

        The State does not dispute that the prior version of section 775.082(1) is

unconstitutional as applied to juvenile offenders under Miller, because it provided

for a mandatory sentence of life imprisonment without the possibility of parole for

a juvenile convicted of a capital homicide offense and did not allow for any

judicial discretion or individualized sentencing determination. See Toye v. State,

133 So. 3d 540, 548 (Fla. 2d DCA 2014) (Villanti, J., concurring in part and


                                         - 13 -
dissenting in part) (“No one disagrees that the effect of the decisions in Roper v.

Simmons, 543 U.S. 551 (2005), and Miller is to invalidate the current version of

section 775.082(1).”). What has garnered significant disagreement between the

State, defendants, and even Florida’s district courts of appeal is how to remedy this

federal constitutional infirmity for those juvenile offenders whose sentences are

now unconstitutional, under Miller, in violation of the Eighth Amendment.

                             II. Post-Miller in Florida

                      A. District Court of Appeal Decisions

      Since Miller was decided, Florida’s district courts have uniformly observed

that Miller “opened a breach in Florida’s sentencing statutes.” Hernandez v. State,

117 So. 3d 778, 783 (Fla. 3d DCA 2013). However, in general, the district courts

have adopted a “measured approach” to crafting an appropriate remedy. Id. at 784.

      Most district courts have chosen to simply remand cases implicating Miller

for resentencing, without providing any specific guidance or definitive direction to

trial courts regarding the available sentencing alternatives. See, e.g., Neely v.

State, 126 So. 3d 342, 348 (Fla. 3d DCA 2013) (remanding for resentencing so that

the trial court could conduct an individualized examination of mitigating

circumstances in considering the fairness of imposing a life sentence without

parole); Washington v. State, 103 So. 3d 917, 920 (Fla. 1st DCA 2012) (noting that

“if the state again seeks imposition of a life sentence without the possibility of


                                        - 14 -
parole, the trial court must conduct an individualized examination of mitigating

circumstances in considering the fairness of imposing such a sentence”; that a

“discourse” regarding the available resentencing options was “premature”; and that

the court would “exercise restraint” in considering the remedy).

      Two specific approaches to the issue of remedy have, however, been

suggested by several district court judges. The first is the “statutory revival”

approach, initially articulated by Judge Makar’s separate opinion in Partlow v.

State, 134 So. 3d 1027 (Fla. 1st DCA 2013), in which he supported the revival of

the pre-1994 sentencing statute providing a mandatory sentence of life with the

possibility of parole after twenty-five years for any juvenile offender whose

sentence is now unconstitutional under Miller. Id. at 1032 (Makar, J., concurring

in part and dissenting in part). The Fifth District, in Horsley, fully adopted Judge

Makar’s statutory revival approach and held, in certifying the question to this

Court, that “the only sentence now available in Florida for a charge of capital

murder committed by a juvenile is life with the possibility of parole after twenty-

five years.” Horsley, 121 So. 3d at 1131. In addition, other courts and judges have

cited favorably to the statutory revival option. See Rodriguez-Giudicelli v. State,

143 So. 3d 947, 948 (Fla. 2d DCA 2014) (holding that “the trial court did not err

when it applied the doctrine of statutory revival to sentence Rodriguez-Giudicelli

pursuant to the 1993 version of section 775.082(1) for a premeditated murder


                                        - 15 -
committed when he was a minor”); Toye, 133 So. 3d at 547 (Villanti, J.,

concurring in part and dissenting in part) (disagreeing with “the majority’s decision

to refuse to provide any guidance to the postconviction court concerning the

sentencing options available to it on remand” and stating that “this court should

address the issue and specifically should utilize the doctrine of statutory revival to

authorize the postconviction court to impose a legal sentence on Toye pursuant to

the 1993 version of section 775.082(1)”).

      The second approach regarding the appropriate remedy allows for “a

sentence of a term of years without possibility of parole,” which Judge Wolf’s

separate opinion in Washington considered to be the only option that “gives the

trial court the discretion mandated by Miller.” Washington, 103 So. 3d at 921-22

(Wolf, J., concurring). Judge Wolf explained that “the only sentencing alternative

specifically authorized by the Legislature, a mandatory life sentence without

possibility of parole, is unconstitutional” under Miller and the trial court therefore

“must have the discretion to impose an alternate sentence based on the facts of an

individual case.” Id. at 920.

      This general approach that would permit trial courts to sentence juvenile

homicide offenders to a term of years up to and including life imprisonment has

been embraced in two other separate opinions. See Walling v. State, 105 So. 3d
660, 664 (Fla. 1st DCA 2013) (Wright, Associate Judge, concurring) (relying on


                                         - 16 -
“Miller’s emphasis on the availability of discretion by the trial judge” in asserting

that a judge “who encounters a Miller sentencing or resentencing should conduct a

separate hearing before sentencing, allow presentations by the State and the

defense, and then decide if a life without parole sentence is indicated” in

consideration of “the teaching in Miller”); see also Thomas v. State, 135 So. 3d
590, 591 (Fla. 1st DCA 2014) (Osterhaus, J., specially concurring) (explaining his

view that “the trial judge’s decision to resentence the juvenile defendant in this

case to forty years without parole on the murder charge finds express statutory

support in Florida’s sentencing statute” because the defendant could be sentenced

as a “life” felon under section 775.082(3)(a)3. since homicide committed by a

juvenile is punishable by a maximum term of imprisonment for life).

      While no consensus has been reached, the district courts have thoughtfully

considered this issue, and, at the time of these opinions, did not have the benefit, as

we now do, of the Legislature’s directive as to how to comply with Miller. During

the 2014 Regular Session, however, the Florida Legislature changed the legal

landscape by enacting juvenile sentencing legislation to remedy the federal

constitutional infirmities in Florida’s juvenile sentencing laws, as identified by the

Supreme Court in Miller and Graham.

                      B. Chapter 2014-220, Laws of Florida




                                        - 17 -
      The substantive provisions of chapter 2014-220, Laws of Florida, that are of

importance to the issue currently before this Court are set forth in sections one,

two, and three of the legislation, which have been codified in sections 775.082,

921.1401, and 921.1402 of the Florida Statutes. Section one provides the new

statutory penalties for juvenile offenders; section two sets forth the procedures for

the mandatory individualized sentencing hearing that is now required before

sentencing a juvenile to life imprisonment; and section three relates to subsequent

judicial review of a juvenile offender’s sentence.

      As to those juvenile offenders convicted of a capital homicide offense, such

as the first-degree murder conviction at issue in this case, chapter 2014-220, Laws

of Florida, provides in pertinent part as follows:

              [Section 1] (b) 1. A person who actually killed, intended to
      kill, or attempted to kill the victim and who is convicted under s.
      782.04 of a capital felony, or an offense that was reclassified as a
      capital felony, which was committed before the person attained 18
      years of age shall be punished by a term of imprisonment for life if,
      after a sentencing hearing conducted by the court in accordance with
      s. 921.1401 [established in section 2 of the new legislation], the court
      finds that life imprisonment is an appropriate sentence. If the court
      finds that life imprisonment is not an appropriate sentence, such
      person shall be punished by a term of imprisonment of at least 40
      years. A person sentenced pursuant to this subparagraph is entitled to
      a review of his or her sentence in accordance with s. 921.1402(2)(a)
      [established in section 3 of the new legislation].

              2. A person who did not actually kill, intend to kill, or attempt
      to kill the victim and who is convicted under s. 782.04 of a capital
      felony, or an offense that was reclassified as a capital felony, which
      was committed before the person attained 18 years of age may be


                                        - 18 -
punished by a term of imprisonment for life or by a term of years
equal to life if, after a sentencing hearing conducted by the court in
accordance with s. 921.1401, the court finds that life imprisonment is
an appropriate sentence. A person who is sentenced to a term of
imprisonment of more than 15 years is entitled to a review of his or
her sentence in accordance with s. 921.1402(2)(c).

        3. The court shall make a written finding as to whether a
person is eligible for a sentence review hearing under s.
921.1402(2)(a) or (2)(c). Such a finding shall be based upon whether
the person actually killed, intended to kill, or attempted to kill the
victim. The court may find that multiple defendants killed, intended
to kill, or attempted to kill the victim.

      ....
      [Section 2] 921.1401—Sentence of life imprisonment for
persons who are under the age of 18 years at the time of the offense;
sentencing proceedings.—
       (1) Upon conviction or adjudication of guilt of an offense
described in s. 775.082(1)(b), s. 775.082(3)(a)5., s. 775.082(3)(b)2.,
or s. 775.082(3)(c) which was committed on or after July 1, 2014, the
court may conduct a separate sentencing hearing to determine if a
term of imprisonment for life or a term of years equal to life
imprisonment is an appropriate sentence.

       (2) In determining whether life imprisonment or a term of
years equal to life imprisonment is an appropriate sentence, the court
shall consider factors relevant to the offense and the defendant’s youth
and attendant circumstances, including, but not limited to:

          (a) The nature and circumstances of the offense
      committed by the defendant.

            (b) The effect of the crime on the victim’s family
      and on the community.
             (c) The defendant’s age, maturity, intellectual
      capacity, and mental and emotional health at the time of
      the offense.



                                 - 19 -
            (d) The defendant’s background, including his or
      her family, home, and community environment.

             (e) The effect, if any, of immaturity, impetuosity,
      or failure to appreciate risks and consequences on the
      defendant’s participation in the offense.
             (f) The extent of the defendant’s participation in
      the offense.
            (g) The effect, if any, of familial pressure or peer
      pressure on the defendant’s actions.

            (h) The nature and extent of the defendant’s prior
      criminal history.
             (i) The effect, if any, of characteristics attributable
      to the defendant’s youth on the defendant’s judgment.
             (j) The possibility of rehabilitating the defendant.
      ....

      [Section 3] 921.1402—Review of sentences for persons
convicted of specified offenses committed while under the age of 18
years.—
      (1) For purposes of this section, the term “juvenile offender”
means a person sentenced to imprisonment in the custody of the
Department of Corrections for an offense committed on or after July
1, 2014, and committed before he or she attained 18 years of age.

       (2)(a) A juvenile offender sentenced under s. 775.082(1)(b)1. is
entitled to a review of his or her sentence after 25 years. However, a
juvenile offender is not entitled to review if he or she has previously
been convicted of one of the following offenses, or conspiracy to
commit one of the following offenses, if the offense for which the
person was previously convicted was part of a separate criminal
transaction or episode than that which resulted in the sentence under s.
775.082(1)(b)1.:
             1. Murder;


                                  - 20 -
             2. Manslaughter;

             3. Sexual battery;

             4. Armed burglary;

             5. Armed robbery;

             6. Armed carjacking;
             7. Home-invasion robbery;

             8. Human trafficking for commercial sexual
      activity with a child under 18 years of age;
             9. False imprisonment under s. 787.02(3)(a); or
             10. Kidnapping.

      (b) A juvenile offender sentenced to a term of more than 25
years under s. 775.082(3)(a)5.a. or s. 775.082(3)(b)2.a. is entitled to a
review of his or her sentence after 25 years.
       (c) A juvenile offender sentenced to a term of more than 15
years under s. 775.082(1)(b)2., s. 775.082(3)(a)5.b., or s.
775.082(3)(b)2.b. is entitled to a review of his or her sentence after 15
years.

      ....
      (3) The Department of Corrections shall notify a juvenile
offender of his or her eligibility to request a sentence review hearing
18 months before the juvenile offender is entitled to a sentence review
hearing under this section.
       (4) A juvenile offender seeking sentence review pursuant to
subsection (2) must submit an application to the court of original
jurisdiction requesting that a sentence review hearing be held. The
juvenile offender must submit a new application to the court of
original jurisdiction to request subsequent sentence review hearings
pursuant to paragraph (2)(d) [which applies only to certain
nonhomicide offenses]. The sentencing court shall retain original
jurisdiction for the duration of the sentence for this purpose.


                                  - 21 -
      (5) A juvenile offender who is eligible for a sentence review
hearing under this section is entitled to be represented by counsel, and
the court shall appoint a public defender to represent the juvenile
offender if the juvenile offender cannot afford an attorney.

       (6) Upon receiving an application from an eligible juvenile
offender, the court of original sentencing jurisdiction shall hold a
sentence review hearing to determine whether the juvenile offender’s
sentence should be modified. When determining if it is appropriate to
modify the juvenile offender’s sentence, the court shall consider any
factor it deems appropriate, including all of the following:

            (a) Whether the juvenile offender demonstrates
      maturity and rehabilitation.

             (b) Whether the juvenile offender remains at the
      same level of risk to society as he or she did at the time
      of the initial sentencing.

             (c) The opinion of the victim or the victim’s next
      of kin. The absence of the victim or the victim’s next of
      kin from the sentence review hearing may not be a factor
      in the determination of the court under this section. The
      court shall permit the victim or victim’s next of kin to be
      heard, in person, in writing, or by electronic means. If
      the victim or the victim’s next of kin chooses not to
      participate in the hearing, the court may consider
      previous statements made by the victim or the victim’s
      next of kin during the trial, initial sentencing phase, or
      subsequent sentencing review hearings.

            (d) Whether the juvenile offender was a relatively
      minor participant in the criminal offense or acted under
      extreme duress or the domination of another person.

            (e) Whether the juvenile offender has shown
      sincere and sustained remorse for the criminal offense.

             (f) Whether the juvenile offender’s age, maturity,
      and psychological development at the time of the offense
      affected his or her behavior.


                                 - 22 -
                   (g) Whether the juvenile offender has successfully
             obtained a general educational development certificate or
             completed another educational, technical, work,
             vocational, or self-rehabilitation program, if such a
             program is available.
                   (h) Whether the juvenile offender was a victim of
             sexual, physical, or emotional abuse before he or she
             committed the offense.

                    (i) The results of any mental health assessment,
             risk assessment, or evaluation of the juvenile offender as
             to rehabilitation.

              (7) If the court determines at a sentence review hearing that the
      juvenile offender has been rehabilitated and is reasonably believed to
      be fit to reenter society, the court shall modify the sentence and
      impose a term of probation of at least 5 years. If the court determines
      that the juvenile offender has not demonstrated rehabilitation or is not
      fit to reenter society, the court shall issue a written order stating the
      reasons why the sentence is not being modified.

Ch. 2014-220, §§ 1-3, Laws of Fla.

      Under the provisions of chapter 2014-220, Laws of Florida, a juvenile

convicted of a capital homicide offense who “actually killed, intended to kill, or

attempted to kill the victim” must receive an individualized sentencing hearing and

must receive a life sentence if the trial court determines that a life sentence is

appropriate after considering various age-related factors. Ch. 2014-220, § 1, Laws

of Fla. If the trial court determines that a life sentence is not warranted, the trial

court must impose a term-of-years sentence of at least forty years’ imprisonment.

Id. However, a subsequent judicial review of the sentence is available after

twenty-five years, as long as the juvenile offender was not previously convicted of

                                         - 23 -
an enumerated felony, from section three of the legislation, that arose out of a

separate criminal transaction or episode. Ch. 2014-220, §§ 1, 3, Laws of Fla. Only

one subsequent review of the sentence is provided for juvenile offenders in this

category.

      For those juveniles convicted of a capital homicide offense who “did not

actually kill, intend to kill, or attempt to kill the victim,” a life sentence may be

imposed if the trial court conducts an individualized sentencing hearing and finds

that life imprisonment is an appropriate sentence. Ch. 2014-220, § 1, Laws of Fla.

Any juvenile offender in this category who is sentenced to more than fifteen years’

imprisonment is entitled to a review of his or her sentence after fifteen years. Ch.

2014-220, §§ 1, 3, Laws of Fla. Only one subsequent review of the sentence is

provided.

      A similar sentencing structure applies to those juvenile offenders convicted

of life or first-degree felony homicide offenses. Life imprisonment remains a

possibility if the trial court conducts an individualized sentencing proceeding, with

mandatory subsequent judicial review available for those juvenile offenders who

“actually killed, intended to kill, or attempted to kill” that are sentenced to a term

of imprisonment of more than twenty-five years. Id. For those offenders in this

category who “did not actually kill, intend to kill, or attempt to kill,” the




                                         - 24 -
subsequent judicial review is available for a sentence of more than fifteen years.

Id.

      Juveniles convicted of nonhomicide offenses, thereby implicating Graham

rather than Miller, also may be sentenced to life imprisonment if the trial court,

after considering the specified factors during an individualized sentencing hearing,

determines that a life sentence is appropriate. Ch. 2014-220, § 1, Laws of Fla.

Those juvenile offenders sentenced to a term of imprisonment of more than twenty

years for a nonhomicide offense are entitled to subsequent judicial review of their

sentences. Ch. 2014-220, §§ 1, 3, Laws of Fla. This class of nonhomicide

offenders is also eligible for “one subsequent review hearing 10 years after the

initial review hearing,” if the juvenile nonhomicide offender is not resentenced at

the initial review hearing. Ch. 2014-220, § 3, Laws of Fla. This is the only class

of juvenile offenders entitled to more than one subsequent sentence review.

      Finally, and significantly for purposes of this case, section eight provides

that chapter 2014-220, Laws of Florida, “shall take effect July 1, 2014.” Ch. 2014-

220, § 8, Laws of Fla. This effective date is critical in evaluating the impact of

chapter 2014-220, Laws of Florida, on all of those juvenile offenders whose

offenses were committed prior to that date but whose sentences are nevertheless

unconstitutional under Miller.




                                        - 25 -
      Indeed, although chapter 2014-220, Laws of Florida, addresses the concerns

of Miller moving forward, the legislation does not completely foreclose the

arguments about the appropriate remedy under Miller because it provides only a

prospective effective date. Therefore, it remains our task to determine what

remedy should apply to those juveniles whose offenses were committed prior to

the legislation’s July 1, 2014, effective date, but whose sentences remain

unconstitutional under Miller.

                      III. The Appropriate Miller Remedy

      The Legislature has now clearly expressed its intent as to how to comply

with Miller—providing judicial discretion and term-of-years sentencing options,

with the recognition that a juvenile’s sentence should be revisited at some later

point through subsequent judicial review. In determining the remedy for those

juveniles not covered by the express terms of chapter 2014-220, Laws of Florida,

this Court is faced with three potential options.

      First, we could fashion our own remedy, as was suggested by Judge Wolf in

Washington, based solely on the requirements established by the United States

Supreme Court in Miller. Although this option would satisfy our duty to give

effect to the pronouncements of the United States Supreme Court, it would also

require us to ignore the primary role of the Legislature in criminal sentencing by




                                        - 26 -
crafting a remedy without a statutory basis. Therefore, we conclude that this

remedy is inconsistent with our respect for the separation of powers.

      Second, we could revive a prior sentencing statute in an attempt to comply

with Miller, as embodied in Judge Makar’s approach in Partlow and advocated for

by the State. While this approach may have been appealing prior to the enactment

of chapter 2014-220, Laws of Florida, because it was the only evidence of

legislative intent at that time, the statutory revival approach has now been rendered

inconsistent with the legislative intent revealed in chapter 2014-220, Laws of

Florida.

      Finally, even though the effective date is prospective, we could determine

that the appropriate remedy is to apply chapter 2014-220, Laws of Florida, to all

juvenile offenders whose sentences are unconstitutional under Miller. For the

following reasons, we have determined this to be the best approach—and that we

are not precluded from adopting this remedy under these unique circumstances.

                A. Applying Chapter 2014-220, Laws of Florida

      We conclude that applying chapter 2014-220, Laws of Florida, to all

juvenile offenders whose sentences are unconstitutional under Miller is the

appropriate remedy. We reach this conclusion for several reasons.

      First and foremost, this is the remedy that is most consistent with the

legislative intent regarding how to comply with Miller, as it is the remedy the


                                       - 27 -
Legislature itself has specifically adopted. Applying chapter 2014-220, Laws of

Florida, does not require this Court to speculate as to what the Legislature would

do in response to Miller, nor does it require us to fashion our own remedy out of

whole cloth. It respects the separation of powers and acknowledges the

Legislature’s role in establishing the sentence for criminal offenses.

      Applying chapter 2014-220, Laws of Florida, as a remedy is also faithful to

Miller. This legislation was enacted in direct response to the Supreme Court’s

decisions in Miller and Graham, and it appears to be consistent with the principles

articulated in those cases—that juveniles are different as a result of their

“diminished culpability and heightened capacity for change”; that individualized

consideration is required so that a juvenile’s sentence is proportionate to the

offense and the offender; and that most juveniles should be provided “some

meaningful opportunity” for future release from incarceration if they can

demonstrate maturity and rehabilitation. See Miller, 132 S. Ct. at 2469.

      Indeed, because chapter 2014-220, Laws of Florida, seems to so directly

address the remedy, the only justification that has been offered for why this Court

should not apply the legislation is that we are prevented from doing so by article X,

section 9, of the Florida Constitution, commonly known as the “Savings Clause.”

Article X, section 9, entitled “Repeal of criminal statutes,” provides that the

“[r]epeal or amendment of a criminal statute shall not affect prosecution or


                                         - 28 -
punishment for any crime previously committed.” Art. X, § 9, Fla. Const. By its

terms, article X, section 9, precludes an “amendment of a criminal statute” from

applying retroactively. Art. X, § 9, Fla. Const.; see Smiley v. State, 966 So. 2d
330, 336 (Fla. 2007). This state constitutional “hurdle[]” to effectuating a

“legislative solution” to the remedy issue has been recognized in the district courts.

Partlow, 134 So. 3d at 1032 n.7 (Makar, J., concurring in part and dissenting in

part); see also Toye, 133 So. 3d at 548 n.7 (Villanti, J., concurring in part and

dissenting in part) (“[E]ven if the legislature enacts a new sentencing statute this

term, such statute will not fill the gap created by Miller.”).

      Yet, in this unique context, we conclude that the “Savings Clause” is no

“hurdle[]” at all. As this Court has previously acknowledged, the purpose of the

“Savings Clause” is to require the statute in effect at the time of the crime to

govern the sentence an offender receives for the commission of that crime. See

Castle v. State, 330 So. 2d 10, 11 (Fla. 1976). Here, however, the statute in effect

at the time of the crime is unconstitutional under Miller and the federal

constitution, so it cannot, in any event, be enforced. The “Savings Clause”

therefore does not apply.

      Even if this state constitutional provision were to apply, though, the

requirements of the federal constitution must trump those of our state constitution.

See U.S. Const. art. VI, cl. 2. In other words, fashioning a remedy that complies


                                         - 29 -
with the Eighth Amendment must take precedence over a state constitutional

provision that would prevent this Court from effectuating that remedy. The

“Savings Clause” thus does not preclude the application of chapter 2014-220,

Laws of Florida, under these unique circumstances.

      In sum, applying chapter 2014-220, Laws of Florida, to all juvenile

offenders whose sentences are unconstitutional under Miller is the remedy most

faithful to the Eighth Amendment principles established by the United States

Supreme Court, to the intent of the Florida Legislature, and to the doctrine of

separation of powers. Accordingly, this is the remedy we adopt.

                          B. Rejecting Statutory Revival

      We also explain why we reject the State’s proposed remedy, and the remedy

suggested in several district court opinions, of statutory revival. The linchpin of

the statutory revival approach is providing juvenile offenders with parole

eligibility. See Partlow, 134 So. 3d at 1032 (Makar, J., concurring in part and

dissenting in part) (“The State of Florida unequivocally advocates that only one

constitutional sentencing option exists: revival of the 1993 version of section

775.082(1), Florida Statutes, which imposes a life sentence with the possibility of

parole after 25 years.”). We conclude that this approach now misses the mark for

several reasons.




                                        - 30 -
      First, the Legislature has consistently demonstrated its opposition to parole,

abolishing this practice for non-capital felonies in 1983, for first-degree murder in

1994, for all capital felonies in 1995, and for any sentence imposed under the

Criminal Punishment Code in 1997. While Graham’s requirement of a

“meaningful opportunity for release” brought the abolishment of parole into focus,

in providing for a remedy to Graham and Miller, the Legislature elected to provide

for subsequent judicial review in the sentencing court of original jurisdiction,

rather than review by a parole board.

      The entire doctrine of statutory revival is premised on discerning legislative

intent—in other words, attempting to ascertain what the Legislature would have

decided had it known that its enacted statute was unconstitutional. See Horsley,
121 So. 3d at 1132 (“The advantage of relying upon the doctrine of statutory

revival is that we simply revert to a solution that was duly adopted by the

legislature itself—thereby avoiding the type of ‘legislating from the bench’ that

would be required if we were to essentially rewrite the existing statute with

original language which we feel might better meet the policy goals of the current

legislature.”). But, in light of the enactment of chapter 2014-220, Laws of Florida,

we now actually know what the Legislature would do in response to Miller—adopt

a remedy that does not provide for parole. Because the rationale for statutory

revival is to foster separation of powers principles by returning to the previous


                                        - 31 -
statute that best exhibits the Legislature’s intent, reviving a statute that provides for

parole as a remedy is clearly inconsistent with how the Legislature itself has

remedied the statute.

      There are other reasons not to adopt statutory revival as the remedy. Among

these is that the statute the State seeks to revive is not actually the “immediate

predecessor” statute, as required by B.H. v. State, 645 So. 2d 987 (Fla. 1994), but

would rather require going back to the statute in effect before the “immediate

predecessor” statute. See Partlow, 134 So. 3d at 1036 (Makar, J., concurring in

part and dissenting in part). Another concern with statutory revival is that the

revived statute would apply to only a subset of offenders—juveniles—for whom

the subsequently enacted statute is unconstitutional as applied. As noted by Judge

Altenbernd in Toye, “[i]f a statute has been amended in an unconstitutional

manner, returning to the last properly enacted statute to assure that a statute exists

for application to all persons makes sense,” but it may not even be “permissible to

revive a statute for application to a very small population of persons for whom the

existing statute is essentially unconstitutional as applied.” 133 So. 3d at 549

(Altenbernd, J., concurring).

      Moreover, the State’s proposed remedy is, in fact, much more than revival—

it is judicial rewriting of the statute. Pure statutory revival, as articulated by Judge

Makar in Partlow and adopted by the Fifth District in Horsley, would be to return


                                         - 32 -
to the pre-1994 statute that provided for life with parole eligibility after twenty-five

years as the only sentencing option for these juvenile offenders. The State,

however, suggests that life without parole should still be an option that trial courts

can consider, and acknowledges that Miller requires an individualized sentencing

hearing in implementing that option. So, the State asks this Court to cobble

together various statutes in order to arrive at its proposed remedy—declare

unconstitutional only that part of the pre-2014 statute that does not allow for

parole, then use chapter 2014-220, Laws of Florida, to provide for an

individualized hearing, and revive the pre-1994 statute only if the trial court

determines that life without parole under the now-rewritten pre-2014 statute is not

proper. This we cannot do.

      For all these reasons, we decline to adopt statutory revival as the remedy.

                                    C. This Case

      We conclude our analysis by addressing how the remedy we have adopted

applies in this case. On remand, the trial court should hold an individualized

sentencing hearing pursuant to section two of chapter 2014-220, Laws of Florida,

to consider the enumerated and any other pertinent factors “relevant to the offense

and [Horsley’s] youth and attendant circumstances.” Ch. 2014-220, § 2, Laws of

Fla. Because the jury concluded that Horsley actually possessed and discharged a

firearm during the crime, the facts of this case establish that Horsley would be


                                         - 33 -
classified as a juvenile offender “who actually killed, intended to kill, or attempted

to kill” under section 1 of the legislation. Ch. 2014-220, § 1, Laws of Fla.

Therefore, after holding the individualized hearing, the trial court should sentence

Horsley to life imprisonment if the trial court finds that life is an appropriate

sentence. Id. If the trial court determines that life is not an appropriate sentence,

then the trial court should sentence Horsley to a term of at least forty years’

imprisonment. Id. Either way, unless Horsley has a prior felony conviction from

the enumerated list in section three of chapter 2014-220, Laws of Florida, arising

out of a separate criminal transaction or episode, he will receive a subsequent

judicial review of his sentence after twenty-five years. See ch. 2014-220, § 3,

Laws of Fla.

                                   CONCLUSION

      In Miller, the United States Supreme Court concluded its decision with the

following observations:

             Graham, Roper, and our individualized sentencing decisions
      make clear that a judge or jury must have the opportunity to consider
      mitigating circumstances before imposing the harshest possible
      penalty for juveniles. By requiring that all children convicted of
      homicide receive lifetime incarceration without possibility of parole,
      regardless of their age and age-related characteristics and the nature of
      their crimes, the mandatory sentencing schemes before us violate this
      principle of proportionality, and so the Eighth Amendment’s ban on
      cruel and unusual punishment.
Miller, 132 S. Ct. at 2475.



                                         - 34 -
      In light of Miller, all parties agree that Florida’s prior sentencing statute that

required the imposition of a mandatory sentence of life imprisonment without the

possibility of parole for any offender convicted of a capital homicide offense is

unconstitutional as applied to juveniles. To remedy this federal constitutional

infirmity in the statute, the Legislature has now provided that all juvenile offenders

must receive individualized consideration before the imposition of a life sentence

and that most juvenile offenders are eligible for a subsequent judicial review of

their sentences.

      For all of the reasons we have explained—including that it is most consistent

with legislative intent, with principles of separation of powers, and with the

dictates of Miller itself—we reject the State’s proposed remedy of statutory revival

and hold that the appropriate remedy is to apply chapter 2014-220, Laws of

Florida, to all juvenile offenders whose sentences are unconstitutional under

Miller. We conclude that applying chapter 2014-220, Laws of Florida, to

offenders like Horsley is the only way to comply with the commandment of the

United States Supreme Court and to effectuate the intent of our Legislature.

      Accordingly, we answer the Fifth District’s certified question regarding

statutory revival in the negative, quash the underlying decision, and remand this

case for resentencing in conformance with chapter 2014-220, Laws of Florida.

      It is so ordered.


                                         - 35 -
LABARGA, C.J., and LEWIS, QUINCE, CANADY, POLSTON, and PERRY, JJ.,
concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Two Cases:

Application for Review of the Decision of the District Court of Appeal - Certified
Great Public Importance

      Fifth District - Case No. 5D12-138

      (Brevard County)

James S. Purdy, Public Defender, and Kathryn Rollison Radtke, Assistant Public
Defender, Seventh Judicial Circuit, Daytona Beach, Florida,

      for Petitioner/Respondent

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; Wesley Harold Heidt,
Assistant Attorney General, and Kellie Anne Nielan, Assistant Attorney General,
Daytona Beach, Florida,

      for Respondent/Petitioner

Eric D. Schab, Graduate Fellow and Paolo Giuseppe Annino, Co-Director, Public
Interest Law Center, FSU College of Law, Tallahassee, Florida,

      for Amicus Curiae Public Interest Law Center

Tatiana A. Bertsch, West Palm Beach, Florida, and Benjamin W. Maxymuk, Equal
Justice Initiative, Montgomery, Alabama,

      for Amicus Curiae Kyle Walling




                                       - 36 -